Citation Nr: 0524568	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to February 24, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Yang






REMAND

The veteran had active military service from September 1943 
to January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to individual 
unemployability effective February 24, 1998.

In a statement received in February 2005, the veteran 
requested a personal hearing before a Member of the Board at 
the RO. The veteran did not report for her videoconference 
hearing scheduled in February 2005, but her request to 
reschedule the hearing was received before the February 2005 
Board decision, so it is appropriate to remand this case for 
due process reasons. The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. The VA 
will notify the veteran if further action is required on this 
part.

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify her 
of the scheduled hearing at the latest 
address of record. This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




